Exhibit 10.1

 

EXECUTION COPY

 

CONTRIBUTION AGREEMENT

 

THIS CONTRIBUTION AGREEMENT is made as of February 11, 2005 (this “Agreement”),
by and among MYSPACE, INC., a Delaware corporation (the “Company”), INTERMIX
MEDIA, INC., a Delaware corporation (“Intermix”), SOCIAL LABS, LLC, a Delaware
limited liability company (“Social Labs”) and MYSPACE VENTURES, LLC, a
California limited liability company (“MSV,” and together with Social Labs, the
“Contributors”).

 

RECITALS

 

WHEREAS, as of the date hereof, Intermix is the sole shareholder of and owns
100% of the outstanding limited liability company interests in Social Labs;

 

WHEREAS, as of the date hereof, Social Labs and MSV hold an interest in certain
assets used in the operation of the business known as myspace.com and the
associated website located at www.myspace.com (collectively, the “Business”);

 

WHEREAS, the Contributors desire to contribute all of their respective right,
title and interest in and to the Contributed Assets (as defined below) to the
Company upon the terms and conditions set forth herein;

 

WHEREAS, the Company desires to accept from the Contributors the all of the
Contributors’ right, title and interest in and to the Contributed Assets on the
terms and conditions set forth herein and, in consideration therefor, (i) (a) to
issue shares of common stock of the Company (the “Common Stock”) and pay cash to
each Contributor and (b) to issue a promissory note in the form of Exhibit A
hereto to Social Labs (which shall be immediately assigned by Social Labs to
Intermix) (the “Promissory Note”) and (ii) to assume the Assumed Liabilities (as
defined below).

 

WHEREAS, the transactions contemplated by this Agreement and the transactions
contemplated by that certain Series A Preferred and Common Stock Purchase
Agreement, dated of even date herewith, by and between the Company and the
Purchasers (as defined therein) are intended to constitute a single transaction
for purposes of Section 351 of the Internal Revenue Code of 1986, as amended.

 

CONTRIBUTION AGREEMENT



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other good and valuable consideration the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:

 

AGREEMENT

 

Section 1. Contribution and Assumption.

 

(a) On and as of the date hereof, each Contributor hereby sells, assigns,
transfers, conveys and delivers to the Company all of its right, title, and
interest in, to and under the assets of the Business identified on Exhibit B
(the “Contributed Assets”). On and as of the date hereof, the Company hereby
accepts the foregoing assignment of each Contributed Asset.

 

(b) Notwithstanding anything to the contrary contained herein (including on
Exhibit B), the Contributed Assets shall not include, and the Contributors shall
not contribute any of their rights, title or interest in and to any asset
identified on Exhibit C or any other asset that is not used primarily in the
Business (the “Excluded Assets”).

 

(c) Upon the terms and subject to the conditions of this Agreement, the Company
hereby assumes, effective as of the date hereof, and agrees to pay, perform and
discharge when due, and indemnify, defend and hold harmless from and after the
Closing Date (as defined below) Intermix, Social Labs, MSV and each of their
respective affiliates, and each of their respective officers, directors and
employees, from and against any and all obligations and liabilities, whether
known or unknown, arising out of, relating to or otherwise in respect of the
Contributed Assets, the Business or the operation or conduct of the Business
before, the date hereof (collectively, the “Assumed Liabilities”), including
without limitation the liabilities listed on Exhibit D, but excluding the
liabilities listed on Exhibit E (the “Retained Liabilities”).

 

(d) (i) Notwithstanding anything in this Agreement to the contrary, this
Agreement shall not constitute an agreement to assign any asset or any claim or
right or any benefit arising under or resulting from such asset if an attempted
assignment thereof, without the consent of a third party, would constitute a
breach, default, violation or other contravention of the rights of such third
party, would be ineffective with respect to any party to an agreement concerning
such asset, claim or right, or would in any way adversely affect the rights of
either Contributor or, upon transfer, the Company under such asset, claim or
right. If any transfer or assignment by the Contributors to the Company, or any
assumption by the Company of, any interest in, or liability, obligation or
commitment under, any asset, claim or right requires the consent of a third
party, then such transfer or assignment or assumption shall be made subject to
such consent being obtained. The Company agrees that neither Contributor nor any
of such Contributor’s affiliates shall have any liability to the Company arising
out of or relating to the failure to obtain any such consent or because of any
circumstances resulting therefrom.

 

(ii) If any such consent has not been obtained prior to the consummation of this
Agreement, the parties shall use commercially reasonable efforts to secure such
consent as promptly as practicable and Contributors shall cooperate with the
Company (at the Company’s expense) to structure a lawful and commercially
reasonable arrangement under which (i) the Company shall obtain (without
infringing upon the legal rights of such third party or violating any applicable
law) the economic claims, rights and benefits (net of the amount of any related
tax costs imposed on either Contributor or any of their respective affiliates)
under the asset, claim or right with respect to which the consent has not been
obtained and (ii) the Company shall assume any related economic burden
(including the amount of any related tax

 

2

CONTRIBUTION AGREEMENT



--------------------------------------------------------------------------------

costs imposed on either Contributor or any of their respective affiliates) with
respect to the asset, claim or right with respect to which the consent has not
been obtained.

 

(e) The Company hereby acknowledges and agrees that neither Contributor makes
any representations or warranties whatsoever, express or implied, with respect
to any matter relating to this Agreement, the Contributed Assets or the Assumed
Liabilities, except that each Contributor, severally and not jointly, hereby
represents and warrants that (i) such Contributor has all necessary power and
authority to execute and deliver this Agreement and to carry out its provisions;
(ii) all action on Contributor’s part required for the lawful execution and
delivery of this Agreement has been taken; (iii) upon such Contributor’s
execution and delivery, this Agreement will be a valid and binding obligation of
such Contributor, enforceable in accordance with their terms, except (x) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application affecting enforcement of creditors’ rights,
and (y) as limited by general principles of equity that restrict the
availability of equitable remedies.

 

Without limiting the foregoing (but subject to Section 1(e)), each Contributor
hereby disclaims any warranty (express or implied) of merchantability or fitness
for any particular purpose as to any portion of the Contributed Assets.
Accordingly (but subject to Section 1(e)), the Company accepts the Contributed
Assets and the Assumed Liabilities “AS IS,” “WHERE IS,” and “WITH ALL FAULTS.”

 

Section 2. Consideration

 

(a) In consideration of the contribution and assignment to the Company of the
Contributed Assets hereunder, on the date hereof, in addition to the Company’s
assumption of the Assumed Liabilities, the Company shall (i) issue the
Promissory Note to Social Labs (which shall be immediately assigned to Intermix
and restated to reflect that Intermix shall be the Payee thereunder), (ii) pay
$3,764,950 in cash by wire transfer of immediately available funds to MSV, (iii)
pay $2,776,387 in cash by wire transfer of immediately available funds to
Intermix, (iv) issue 1,598,747 shares of Common Stock of the Company to MSV and
(v) issue 4,024,192 shares of Common Stock of the Company to Social Labs (which
shares shall be distributed immediately to Intermix).

 

(b) In the event the amount of the Intermix Advance (as defined below) exceeds
$1.5 million (the amount of such excess, the “Excess Intermix Advance”), then
the principal amount of the Promissory Note shall be increased by the amount of
the Excess Intermix Advance (and the Company shall deliver to Intermix an
amended and restated Promissory Note reflecting such increased principal amount
in exchange for cancellation of the original Promissory Note). In the event the
amount of the Intermix Advance is less than $1.5 million (the amount by which
the Intermix Advance is less than $1.5 million, the “Intermix Advance
Shortfall”), then the principal amount of the Promissory Note shall be reduced
by the amount of the Intermix Advance Shortfall (and the Company shall deliver
to Intermix an amended and restated Promissory Note reflecting such decreased
principal amount in exchange for cancellation of the original Promissory Note).
The completion of the adjustment contemplated by this Section 2(b) shall in no
way affect the enforceability of or Intermix’s rights under the Promissory Note
unless and until the Promissory Note is exchanged for a duly executed amended

 

3

CONTRIBUTION AGREEMENT



--------------------------------------------------------------------------------

and restated Promissory Note in accordance with this Section 2(b). As used in
this Section 2(b), “Intermix Advance” means the sum of (i) the value of the
tangible assets and software licenses purchased by Intermix (or by Social Labs
with funds advanced by Intermix) for the Business prior to October 1, 2004 plus
(ii) the amount of funds expended by Intermix to purchase tangible assets and
software licenses for the Business (or advanced by Intermix to Social Labs to
purchase tangible assets or software licenses for the Business) on or after
October 1, 2004.

 

(c) Within 20 business days of the date hereof, Intermix shall deliver to the
Company Intermix’s calculation of the Intermix Advance. In the event the Company
objects in good faith to Intermix’s calculation of the Intermix Advance, then
the Company shall notify Intermix of such objection in writing with ten business
days of receipt of such calculation and set forth the basis for such objection
in reasonable detail (the “Objection Notice”). If the Company does not notify
Intermix in writing of an objection within such ten-business day period, then
Intermix’s calculation of the Intermix Advance shall be binding upon the parties
hereto. If the Company does notify Intermix in writing of such objection in
accordance with this Section 2(c), then the parties hereto shall use good faith
efforts to resolve the dispute in respect of the calculation of the Intermix
Advance. In the event the parties hereto are unable to resolve such dispute
within ten business days of Intermix’s receipt of the Objection Notice, then the
respective Chief Executive Officers of Intermix and the Company shall attempt in
good faith to resolve such dispute, and if the dispute is not resolved within 20
business days of Intermix’s receipt of the Objection Notice, then the parties
hereto shall refer the dispute to an independent accounting firm (which shall
not be the independent accounting firm of either of Intermix or the Company)
designated by Intermix and reasonably acceptable to the Company, and the
determination of such accounting firm shall be binding on the parties hereto.
The costs of such independent accounting firm shall be borne by the party that
is not the prevailing party (the prevailing party shall be the party whose
calculation of the Intermix Advance is closest in amount to the calculation of
the Intermix Advance that is ultimately determined by such accounting firm).

 

Section 3. Termination of Rights Agreement

 

Each of MSV and Intermix hereby agree that, as of the date hereof, the Rights
Agreement, dated as of December 17, 2003 (the “Rights Agreement”), by and
between MSV and Intermix (formerly eUniverse, Inc.), shall be terminated and of
no further force or effect, and each of MSV and Intermix agree that neither
party shall have any further obligations or liabilities to the other arising out
of, resulting from or in connection with the Rights Agreement or the Asset
Acquisition Agreement, dated as of December 17, 2003, by and between MSV and
Intermix.

 

Section 4. The Closing

 

(a) The consummation of the contribution of the Contributed Assets shall be held
at the offices of Latham & Watkins, LLP, at 633 West Fifth Street, Suite 4000,
Los Angeles, CA 90071, on the date hereof, or such other date after the date
hereof as the Company and the Contributors may mutually agree in writing (the
“Closing Date”).

 

4

CONTRIBUTION AGREEMENT



--------------------------------------------------------------------------------

(b) On the Closing Date, the Contributors shall deliver (duly and fully
executed, acknowledged and notarized as appropriate) to the Company the
following:

 

(i) a duly executed counterpart to the bill of sale for all of the Contributed
Assets that constitute tangible personal property in the form attached hereto as
Exhibit F (the “Bill of Sale”);

 

(ii) a duly executed counterpart to the assignment of contracts rights in the
form attached hereto as Exhibit G (the “Assignment of Contract Rights”);

 

(iii) a duly executed counterpart to the assignment of intellectual property in
the form attached hereto as Exhibit H (the “Assignment of IP”); and

 

(iv) such other bills of sale, assignments, certificates of title, documents and
other instruments of transfer, conveyance and/or assumption as may be reasonably
necessary to transfer to the Company the Contributors’ right, title and interest
in and to the Contributed Assets and for the Company to assume the Assumed
Liabilities.

 

(c) On the Closing Date, the Company shall deliver (duly and fully executed,
acknowledged and notarized as appropriate) the following:

 

(i) cash in the amount set forth in Section 2 above to each Contributor;

 

(ii) stock certificates to each Contributor representing the number of shares to
be issued to such Contributor pursuant to Section 2 above;

 

(iii) a duly executed counterpart to the Assignment of Contract Rights to each
Contributor;

 

(iv) a duly executed counterpart to the assumption of liabilities in the form
attached hereto as Exhibit I (the “Assumption of Liabilities”);

 

(v) the Promissory Note to Intermix; and

 

(vi) such other bills of sale, assignments, certificates of title, documents and
other instruments of transfer, conveyance and/or assumption as may be reasonably
necessary to transfer to the Company the Contributors’ right, title and interest
in and to the Contributed Assets and for the Company to assume the Assumed
Liabilities.

 

Section 5. Miscellaneous.

 

(a) Amendments; No Waivers. This Agreement may be amended or modified only by a
written instrument executed by all parties hereto. No failure or delay by any
party in exercising any right, power or privilege under this Agreement shall
operate as a waiver thereof nor shall any single or partial waiver or exercise
thereof preclude the enforcement of any other right, power or privilege.

 

5

CONTRIBUTION AGREEMENT



--------------------------------------------------------------------------------

(b) Governing Law. This Agreement shall be governed by and construed under the
laws of the State of California without giving effect to the choice of law
provisions thereof.

 

(c) Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively delivered upon personal delivery to the party to be
notified, or upon the passage of five (5) calendar days after deposit in the
United States mail, by registered or certified mail, postage prepaid, or the
passage of two (2) days if sent by the next day delivery service of a
nationally-recognized reputable courier, each properly addressed to the party to
be notified, as set forth on the signature page hereto or at such other address
as such party may designate by ten (10) calendar days’ advance written notice to
the other parties hereto, or, if sent by facsimile, upon completion of such
facsimile transmission, as conclusively evidenced by the transmission receipt
thereof.

 

(d) Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

 

(e) Counterparts. This Agreement may be executed in two or more counterparts and
signature pages may be delivered by facsimile, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

(f) Successor and Assigns. This Agreement shall be binding upon, shall inure to
the benefit of, and shall be enforceable by the parties and their respective
legal representatives, successors and permitted assigns.

 

(g) Further Assurances. Each of the parties hereto does hereby covenant and
agree on behalf of itself, its legal representatives, successors and permitted
assigns, without further consideration, to prepare, execute, acknowledge, file,
record, publish, and deliver such other instruments, documents and statements,
and to take such other action as may be required by law or reasonably necessary
to carry out the purposes of this Agreement.

 

(h) Severability. In the event one or more of the provisions of this Agreement
should, for any reason, be held to be invalid, illegal, or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provisions of this Agreement, and this Agreement shall be construed as if
such invalid, illegal, or unenforceable provision had never been contained
herein.

 

(i) Entire Agreement. This Agreement, together with the exhibits and the other
agreements, instruments and other documents executed and/or delivered in
connection herewith, constitute the entire agreement among the parties
pertaining to the subject matter hereof, and supersede all prior oral and
written, and all contemporaneous oral, agreements and understanding pertaining
hereto. There are no agreements, understandings, restrictions, warranties or
representations relating to such subject matter among the parties hereto other
than those set forth herein.

 

(j) Specific Performance. Without limiting the rights of each party hereto to
pursue all other legal and equitable rights available to such party for any
other party’s failure to perform its obligations under this Agreement, each such
party acknowledges and agrees that the remedy at law for any failure to perform
obligations hereunder would be inadequate and all such parties shall be entitled
to specific performance, injunctive relief, or other equitable remedies in the
event of any such failure. The availability of these remedies shall not prohibit
the parties from pursuing any other remedies for such breach, including the
recovery of monetary damages

 

(Signature Page Follows)

 

6

CONTRIBUTION AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Contribution Agreement to
be executed by their respective officers or representatives thereunto duly
authorized as of the date first above written.

 

MYSPACE, INC. By:   /s/ Christopher DeWolfe

Name:

  Christopher DeWolfe

Title:

  President

 

ADDRESS FOR NOTICE:

 

1333 Second Street

Santa Monica, CA 90401

Attn: Christopher DeWolfe

 

INTERMIX MEDIA, INC. By:   /s/ Richard Rosenblatt

Name:

  Richard Rosenblatt

Title:

  Chief Executive Officer

 

ADDRESS FOR NOTICE:

 

6060 Center Drive, Suite 300

Los Angeles, CA 90045

Attn: Chris Lipp, General Counsel

 

SOCIAL LABS LLC By:  

Intermix Media, Inc.

Managing Member

    By:   /s/ Richard Rosenblatt    

Name:

  Richard Rosenblatt    

Title:

  Chief Executive Officer

 

ADDRESS FOR NOTICE:

 

6060 Center Drive, Suite 300

Los Angeles, CA 90045

Attn: Chris Lipp, General Counsel

 

S-1

CONTRIBUTION AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Contribution Agreement to
be executed by their respective officers or representatives thereunto duly
authorized as of the date first above written.

 

MYSPACE VENTURES, LLC By:   /s/ Christopher DeWolfe

Name:

  Christopher DeWolfe

Title:

  President

 

ADDRESS FOR NOTICE:

 

1333 Second Street

Santa Monica, CA 90401

Attn: Christopher DeWolfe

 

S-2

CONTRIBUTION AGREEMENT



--------------------------------------------------------------------------------

 

EXHIBIT A

 

FORM OF PROMISSORY NOTE

 

EXHIBIT A

CONTRIBUTION AGREEMENT



--------------------------------------------------------------------------------

 

EXHIBIT B

 

CONTRIBUTED ASSETS

 

A. Domain Name. The “www.myspace.com,” “www.myspacemusic.com,”
“www.musicmyspace.com,” and “www.myspace.tv” Internet domain names, including
all registrations thereof, including, without limitation, the Network Solutions,
Inc., or any other applicable registrars, registrations thereof, and all rights
to listings or keyword associations in any Internet search engines or
directories associated with the domain names (collectively, the “Domain Names”).

 

B. Web Site and Web Site Materials. The web pages created or acquired by
Intermix or Social Labs with respect to the Business and principally associated
with, or located at or under, the Domain Names (collectively, the “Web Site”),
including all Web Site Materials. “Web Site Materials” means: (i) web pages,
support files and related information and data principally associated with the
Web Site; (ii) any and all text, graphics, HTML or similar code, applets,
scripts, programs, databases, source code, object code, templates, forms, image
maps, documentation, audio files, video files, log files or customer data, in
each case principally associated with the Web Site; (iii) all copyrights,
copyright registrations, copyright applications, trade secrets, moral rights,
publicity rights and know-how, in each case principally associated with the Web
Site; (iv) all content that has appeared in any past or present editions of the
Web Site, whether archived on the Web Site or otherwise; and (v) the operation,
concepts, look and feel of the Web Site and Web Site Materials listed in clauses
(i) through (iv) above (the “Content”).

 

C. Trademarks. All trademarks, trade names or service marks related to the
Domain Names and “myspace.com,” “myspacemusic.com,” “musicmyspace.com” and
“myspace.tv,” including any registrations or applications for registration, and
all goodwill associated therewith (collectively, the “Marks”). All income,
royalties, damages and payments due or payable and causes of action for
infringement or violation of all rights in and to the Marks after the Closing
Date as they pertain to the rights hereby assigned.

 

D. Customer Information. All customer lists, databases, and files of the
Business and documents relating to customers of the Business.

 

E. Permits and Licenses. All governmental franchises, licenses, approvals,
authorizations and permits that are held or used primarily in connection with
the Business (the “Assumed Permits”).

 

F. Tangible Personal Property. The tangible personal property listed on Schedule
B-1 hereto.

 

G. Contracts. The contracts listed on Schedule B-2 hereto and any other contract
that relates exclusively to the Business (the “Assumed Contracts”).

 

H. Accounts Receivable. All accounts receivable of the Business.

 

EXHIBIT B

 

CONTRIBUTION AGREEMENT



--------------------------------------------------------------------------------

 

EXHIBIT C

 

EXCLUDED ASSETS

 

A. All cash and cash equivalents of either Contributor.

 

B. All rights, claims and causes of action of either Contributor relating to any
Excluded Asset or Retained Liabilities.

 

C. Any shares of capital stock of any affiliate of either Contributor.

 

D. Any assets relating to any employee benefit plan in which any employees of
either Contributor or any of their respective affiliates participate.

 

E. Any refunds or credits, claims for refunds or credits or rights to receive
refunds or credits from any governmental authority with respect to income taxes
paid or to be paid by either Contributor or any of their respective affiliates
relating to periods or portions thereof ending on or prior to the date of the
Agreement.

 

F. Any records (including accounting records) related to any taxes paid or
payable by either Contributor, or any of their respective affiliates, and all
financial and tax records relating to the Business that form part of either
Contributor’s, or any of their respective affiliates, general ledger.

 

G. All rights of either Contributor under this Agreement and any other
agreements, certificates and instruments otherwise delivered in connection with
this Agreement.

 

H. The name and mark “Intermix”, any other names and marks of either Contributor
other than those related to the Business (in each case in any style or design),
and any name or mark derived from or including any of the foregoing.

 

I. All corporate-level services of the type currently provided to the Business
by either Contributor or their respective affiliates.

 

J. Master Services Agreement and DART Enterprise Attachment, each as amended, by
and between DoubleClick Inc. and Intermix Media, Inc.

 

EXHIBIT C

 

CONTRIBUTION AGREEMENT



--------------------------------------------------------------------------------

 

EXHIBIT D

 

ASSUMED LIABILITIES

 

A. All obligations, liabilities and commitments of either Contributor or its
affiliates under the Assumed Contracts and/or Assumed Permits;

 

B. All accounts payable, accrued liabilities and other current liabilities of
either Contributor or its affiliates arising out of the operation or conduct of
the Business or otherwise in respect of the Business;

 

C. All obligations, liabilities and commitments in respect of any and all
products manufactured or sold and all services provided by the Business at any
time, including obligations, liabilities and commitments for refunds,
adjustments, allowances, repairs, exchanges, returns and warranty, product
liability, merchantability and other claims;

 

D. All obligations, liabilities and commitments in respect of any pending or
threatened proceedings, and claims, whether or not presently asserted, arising
out of, relating to or otherwise in any way in respect of the Business or the
operation or conduct of the Business at any time;

 

E. all liabilities of either Contributor or any affiliate of a Contributor with
respect to employees of the Business that become employees of the Company,
including without limitation any accrued vacation time and accrued but unpaid
wages; and

 

F. All taxes (other than income taxes described in clause (A) of Exhibit F)
arising out of or relating to the operation of the Business for all taxable
periods including, without limitation, any transfer taxes arising out of the
consummation of the transactions contemplated by this Agreement.

 

EXHIBIT D

 

CONTRIBUTION AGREEMENT



--------------------------------------------------------------------------------

 

EXHIBIT E

 

RETAINED LIABILITIES

 

A. All income taxes (if any) arising out of the operation of the Business
imposed on any Contributor or affiliates of any Contributor for any taxable
periods ending on or prior to the date of this Agreement and the portion ending
on the date of this Agreement of any taxable period that includes (but does not
end) on the date of this Agreement.

 

EXHIBIT E

 

CONTRIBUTION AGREEMENT



--------------------------------------------------------------------------------

 

EXHIBIT F

 

FORM OF BILL OF SALE

 

FOR AND IN CONSIDERATION OF the sum required to be paid pursuant to that certain
Contribution Agreement, dated as of February 11, 2005, by and among MySpace,
Inc., a Delaware corporation (the “Company”), Social Labs, LLC, a Delaware
limited liability company (“Social Labs”), MySpace Ventures, LLC, a California
limited liability company (“MSV” and, together with Social Labs, the
“Contributors”) and Intermix Media, Inc., a Delaware corporation (the
“Contribution Agreement”), the receipt and sufficiency of which are hereby
acknowledged, Contributors do hereby sell and convey to the Company, all of
Contributors’ right, title and interest in and to the Contributed Assets (as
defined in the Contribution Agreement) including the assets described on
Schedule 1 attached hereto and made a part hereof (the “Property”).

 

This instrument may be executed in one or more counterparts, each of which shall
be deemed an original, and all of which, when taken together, shall be deemed
one instrument, but no counterpart shall be binding unless an identical
counterpart shall have been executed and delivered by each of the other parties
hereto.

 

(Signature Page Follows)

 

Bill of Sale

 

CONTRIBUTION AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Bill of Sale as of the
11th day of February, 2005.

 

CONTRIBUTORS:

Social Labs, LLC, a Delaware limited liability company By:  

Intermix Media, Inc.

Managing Member

    By:        

Name:

  Richard Rosenblatt     Title:   Chief Executive Officer MySpace Ventures LLC,
a California limited liability company By:    

Name:

  Christopher DeWolfe

Title:

  President

 

ACKNOWLEDGED AND AGREED:

THE COMPANY:

MYSPACE, INC.,

a Delaware corporation

By:    

Name:

  Christopher DeWolfe

Title:

  President

 

EXHIBIT F

 

CONTRIBUTION AGREEMENT



--------------------------------------------------------------------------------

 

EXHIBIT G

 

FORM OF ASSIGNMENT AND ASSUMPTION OF

CERTAIN CONTRACT RIGHTS

 

For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, Intermix Media, Inc., a Delaware corporation (“Intermix”),
MySpace Ventures LLC, a California limited liability company (“MSV”), and Social
Labs, LLC, a Delaware limited liability company (“Social Labs” and, together
with Intermix and MSV, “Assignors”), do hereby assign, convey, transfer and
deliver to MySpace, Inc., a Delaware corporation (the “Company”), subject to and
upon the terms and conditions of that certain Contribution Agreement, dated as
of February 11, 2005, by and among the Company and Assignors (the “Contribution
Agreement”), all of Assignors’ right, title and interest in and to (if any) the
agreements listed on Schedule A attached hereto and made a part hereof together
with all amendments and clarifications attached thereto (the “Contracts”).

 

The Company hereby accepts said assignment and hereby assumes the Contracts
subject to and upon the terms and conditions of the Contribution Agreement and
the Assumption of Liabilities dated as of the date hereof.

 

(Signature Page Follows)

 

Assignment of Contracts



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and the Company, intending to be legally bound
hereby, have caused this instrument to be executed and delivered as of this 11th
day of February, 2005.

 

ASSIGNORS: Intermix Media, Inc., a Delaware corporation By:    

Name:

  Richard Rosenblatt

Title:

  Chief Executive Officer MySpace Ventures LLC, a California limited liability
company By:    

Name:

  Christopher DeWolfe

Title:

  President Social Labs, LLC, a Delaware limited liability company By:  

Intermix Media, Inc.

Managing Member

    By:        

Name:

  Richard Rosenblatt    

Title:

  Chief Executive Officer THE COMPANY:

MySpace, Inc., a Delaware corporation

By:    

Name:

  Christopher DeWolfe

Title:

  President

 

Assignment of Contracts



--------------------------------------------------------------------------------

 

EXHIBIT H

 

ASSIGNMENT OF INTELLECTUAL PROPERTY

 

This ASSIGNMENT OF INTELLECTUAL PROPERTY (this “Assignment”), dated as of
February 11, 2005, is entered into by Social Labs, LLC, a Delaware limited
liability company (“Social Labs”) and MySpace Ventures, LLC, a California
limited liability company (“MSV,” and together with Social Labs, the
“Assignors”), as assignors, in favor of MySpace, Inc., a Delaware corporation
(the “Assignee”), as assignee, with reference to the following facts and
circumstances:

 

WHEREAS, Assignors and Assignee have entered into a Contribution Agreement,
dated as of February 11, 2005, by and among Assignors, Assignee and Intermix
Media, Inc., a Delaware corporation (the “Contribution Agreement”), pursuant to
which Assignors have agreed to contribute all of their respective right, title
and interest in and to the Contributed Assets to the Assignee upon the terms and
conditions set forth therein; and

 

WHEREAS, Assignee would not have entered the Contribution Agreement but for
Assignors’ execution of this Assignment.

 

NOW, THEREFORE, to all whom it may concern, be it known that for good and
valuable consideration the receipt and adequacy of which is hereby acknowledged,
Assignor agrees:

 

1. Definitions. Except as specified to the contrary, all capitalized terms in
this Assignment shall have the meanings assigned to them in the Contribution
Agreement.

 

2. Assignment of Intellectual Property. Subject to the terms and conditions of
the Contribution Agreement, effective on the date hereof, Assignors hereby
assign to Assignee all of their respective right, title and interest in and to
the Domain Names, Web Site, Web Site Materials and Marks.

 

(Signature Page Follows)

 

Assignment of Intellectual Property



--------------------------------------------------------------------------------

Executed this 11th day of February, 2005.

 

SOCIAL LABS, LLC, a Delaware limited liability company By:  

Intermix Media, Inc.

Managing Member

    By:        

Name:

  Richard Rosenblatt    

Title:

  Chief Executive Officer MYSPACE VENTURES, LLC, a California limited liability
company    

By:

       

Name:

  Christopher DeWolfe    

Title:

  President

 

Assignment of Intellectual Property



--------------------------------------------------------------------------------

 

EXHIBIT I

 

ASSUMPTION OF LIABILITIES

 

Pursuant to that certain Contribution Agreement dated as of February 11, 2005,
by and among MySpace, Inc., a Delaware corporation (the “Company”), Intermix
Media, Inc., a Delaware corporation, Social Labs, LLC, a Delaware limited
liability company, and MySpace Ventures LLC, a California limited liability
company (the “Contribution Agreement”), for good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Company does hereby
absolutely and unconditionally assume the Assumed Liabilities as such term is
defined in the Contribution Agreement subject to the terms and conditions of the
Contribution Agreement.

 

(Signature Page Follows)

 

Assumption of Liabilities



--------------------------------------------------------------------------------

Executed at Santa Monica, California, this 11th day of February, 2005.

 

MYSPACE, INC., a Delaware corporation

By:    

Name:

  Christopher DeWolfe

Title:

  President

 

Assumption of Liabilities